Order entered March 15, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01079-CV

                    ANNE JANAI AND NEBO & FINCH, INC., Appellants

                                                   V.

            SANFORD ROSE ASSOCIATES INTERNATIONAL, INC., Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-05695-2016

                                              ORDER
        Appellants filed a brief on February 12, 2019. By letter dated March 11, 2019, the Court

notified appellants their brief was deficient and instructed them to file an amended brief within

ten days correcting the three noted deficiencies. Before the Court is appellants’ March 14, 2019

objection to this Court’s letter and, alternative request for clarification.

        We GRANT appellants’ alternative request for clarification. An appellant’s brief must

contain a statement of the case that concisely states the nature of the case, the course of

proceedings, and the trial court’s disposition of the case. TEX. R. APP. P. 38.1(d). The statement

of the case must be supported by record references and it should seldom exceed one-half page.

Id. In appellants’ brief, the statement of the case is supported by record references. However, it
exceeds five pages in length and consists of a chronological listing of pleadings filed, the

judgment, notice of appeal, and request for the clerk’s record.

       The remaining two deficiencies noted in this Court’s March 11 letter concern the absence

of citations to the record in the statement of facts and argument sections of appellants’ brief. See

id. 38.1(g), (j). In those sections, appellants cite only to the appendix attached to the brief. The

appendix is not part of the record before this Court. Because a reporter’s record was not filed,

citations should be to the clerk’s record filed in this Court.

       Appellants shall file, by March 25, 2019, an amended brief correcting the above-noted

deficiencies.

       Appellee’s brief shall be filed by April 24, 2019.

                                                       /s/       KEN MOLBERG
                                                                 JUSTICE